 

[image_001.jpg] 

EXHIBIT 10.39 Loan Application (for Market Rate) Date received November 15, 2016
Mizuho Bank, Ltd. Name: STAAR Surgical AG Representative Member Managing
Partner: Toshikazu Kikuchi Address: STAAR Japan Incorporated 1-5-2, Irifune,
Urayasu City Chiba 279-0012 I hereby apply for the following transaction, under
the terms shown below. Please note that this document does not automatically
effect a loan agreement or an advance commitment. Description of Terms
Transaction Terms (Please check the appropriate boxes.) Transaction type „Y Loan
on note „Ñ Special overdraft Amt. of desired transaction (insert the ¢D symbol
in front of the amount) billion million thousand yen ¢D 5 0 0 0 0 0 0 0 0
Scheduled transaction date November 21, 2016 implementation date Scheduled
repayment date November 21, 2017 Repayment method „Ñ Lump sum at maturity „Y
¢D____ on the first repayment date of ________(mm/dd/yyyy), then ¢D____ on the
___ day of every ____ month(s). The final payment shall be ¢D____. Interest rate
„Y __% per annum „Y ____ month(s) + ____% per annum (initial interest rate: __%)
Interest payment method „Ñ Pay in advance on the scheduled transaction date „Y
Deferred payment on the scheduled transaction date „Y Pay in advance on the
scheduled transaction date and on the __ day every ___ month(s) from
_______(mm/dd/yyyy) onward. „Y Deferred payment on the scheduled transaction
date on the __ day every ____ month(s) from ________(mm/dd/yyyy) onward. „Y
___________________________________________________________________________
Reset of applicable interest rate „Ñ Same interest rate applicable until the
scheduled repayment date „Y Reset on every interest payment date „Y Reset every
____ month(s) from _______________(mm/dd/yyyy) onward. Interest calculation
method „Ñ Prorated over 365 days „Y Prorated over 360 days / „Ñ Include
beginning and ending dates in calculation „Y Include only beginning or ending
date in calculation When the repayment date falls on a non-work day „Ñ Business
day immediately preceding „Y Next business day Other terms End (For bank use
only) When accepting submission of an agreement when the interest rate has not
yet been determined, and concluding the agreement by phone at a later date: ¡E
Date/time of call: ________(mm/dd/yyyy) _______________(hr./mm) ¡E Phone call
participants: (Borrower) ___________ (Lender) _____________ [Loan transaction
seal] STAAR Japan, Inc. CMR Settlement No. Loan No. 1013912 Manager Checked by
Rep.



 

 

[image_002.jpg] 

Date: November 21, 2016 Name: STAAR Surgical AG Representative Member Managing
Partner: Toshikazu Kikuchi STAAR Japan Incorporated 1-5-2, Irifune, Urayasu City
Chiba 279-0012 • Details of phone call: Print number
54T56-CRQDP-PYLD3-PNSGW-URB3V-3 3601Y159 “Loan Application (for Market Rate)”
16.06 Overdraft Repayment Invoice (for Overdrafts Only) Date of implementation
<Please> Only write inside the bold lines. Section for Bank Use *1 It is not
necessary to enter the repayment date for an overdraft (special account). *2
Display the year with four digits. Transaction Code Ringi Number Implementation
Category New / Rewrite Next interest date (Business day) Date (mm/dd/yyyy) * A
third party other than the operator confirms that there is no discrepancy
between the amount on the repayment invoice and the implementation amount to
which the seal was imprinted on the implementation entry slip. End of month
(EoM) designation code Other than EoM / EoM Interest payment period Lump sum
payment / ( ) months Holiday adjustment code Next business day Prior business
date Date management category Own branch / Center Interest withdrawal date ___
day Next rate reset date Date (mm/dd/yyyy) / None Base interest rate type Mizuho
TIBOR ( ) months / JBA TIBOR ( ) months / ( ) Mizuho Bank, Ltd. 3603C069(5Y)(1
bundle 100 sheets) 15.08 - Stamp #103 Enter only for application to open an
account style Overdraft (Special account) Account number Maximum limit Manager
Checked by Rep. Payment Number Cat. No. Loan Number (copy from implementation
slip) Check the appropriate box. Special account Special account (MML) Payment
date *1 *2 Year Month Day 2 0 1 7 1 1 2 1 Loan transaction seal STAAR Japan,
Inc. Please insert the ¥ symbol in front of the amount bn 100 mn 10 mn mn 100 th
10 th th 100 10 yen Amount ¥ 5 0 0 0 0 0 0 0 0 Amt. Confirmed* M



 

 

[image_003.jpg] 

Confirmation Letter Concerning Early Repayment of a Market Rate Variable Loan
Date to be received Attn: Mizuho Bank, Ltd. November 15, 2016 Name: STAAR
Surgical AG Representative Member Managing Partner: Toshikazu Kikuchi Address:
STAAR Japan Incorporated 1-5-2, Irifune, Urayasu City Chiba 279-0012 the
company) received an explanation of the following information from Mizuho Bank,
Ltd. hereafter, ¡§Bank¡¨) regarding the terms on early repayment set forth in „Y
Special Agreement on Application of Market Interest Rate Þ Special Overdraft
Letter of Agreement „Y Cash Consumption Loan Agreement (with market interest
rate) „Y Cash Consumption Loan Agreement (with market interest rate and
financial rider) „Y _____________ on November 15, 2016 (date received), and
hereby confirm that I fully understand them. also confirm that I have received a
copy of the original Confirmation Letter Concerning Early Repayment of a Market
Rate Variable Loan. View on penalty for early repayment (1) When a variable rate
loan at market rates is repaid early, on a date other than the interest rate
reset date, the bank loses the interest that would have been paid up to the rate
reset date, and is faced with the need to reinvest the funds from repayment in
another third party in the interbank market until the reset date. When the
interest rate on reinvestment on the date of early repayment is less than the
applicable interest rate under the agreement, this causes the bank to incur a
loss. (2) Consequently, prior approval of the bank shall be required for early
repayment of a loan by a customer on a date other than the reset date for
unavoidable reasons on the part of the customer, and the customer shall pay a
penalty in the amount of the lost interest represented by the difference between
the amount of interest the bank would have received up to the next reset date
and the amount of interest the bank will receive from reinvesting the repaid
funds at the new rate or would receive if it reinvested the funds at the new
rate. (3) Because commitments on the interbank market are generally entered into
two business days before the date of financing (investment), a loss may occur
even when the early repayment date falls on the rate reset date in instances
where the request is not received at least two business days prior to the early
repayment date. (4) Moreover, the bank will have the customer pay the penalty
calculated based on the view described above even when the customer forfeits
under an acceleration clause pursuant to the rules on banking transaction
agreements. The ¡§early repayment date¡¨ shall be read as the ¡§acceleration
date¡¨ or ¡§date invoiced by the bank¡¨ in such instances. (5) After the
customer has applied for a loan, the loan interest rate has been determined
through discussion between the customer and the bank, and the bank approves it,
a penalty may be incurred even in instances where the customer withdraws the
loan application before it is implemented. Notes: *1 The level of the interest
rate on reinvestment cannot be specifically stated at present because is set
according to actual market conditions at the time of early repayment. *2 ¡§Set
according to actual market conditions¡¨ refers to the rate on the side offering
the funds on the short-term yen call market. Penalty calculation method (1) The
method for calculating the penalty is as follows: Repayment amt. x (Applicable
interest rate ¡V Reinvestment rate) x (Next rate reset date ¡V Early repayment
date) ¡Ò No. of days in year = Penalty Notes: *3 When the reinvestment interest
is greater than or equal to the applicable interest rate, there will be no
penalty. *4 The next rate reset date - Early repayment date is calculated by
including the date of one but not the other. *5 When the next rate reset date
falls on the loan maturity date, the next rate reset date shall be read as the
loan maturity date. [Loan transaction seal] STAAR Japan, Inc.



 

 

[image_004.jpg] 

*6 When the loan application is withdrawn, the period on which the penalty is
calculated will from the scheduled date of implementation to the next rate reset
date. (2) An example calculation based on the calculation method above is shown
below: • Repayment amt.: ¥30,000,000 • Applicable interest rate: 3.000% •
Reinvestment rate: 1.000% • Next rate reset date: Sep. 30 • Early repayment
date: Jul. 10 • No. of days in the year: 365 ¥30,000,000 x (3.000% - 1.000%) x
(Sep. 30 – Jul. 10) ÷ 365 = ¥134,794 *7 Generally speaking, the lower the
reinvestment rate is on the early repayment date, the the penalty. *8 This
example calculation only represents one example and is not based on the actual
transaction terms with the customer. [For bank use only] Branch No. Transaction
Code Settlement Code Category Code Document No. 148 1013912 1 <<Explanation of
important matters>> • Date/Time explained: (mm/dd/yyyy) _____________ (hr./min.)
___________ • Meeting participants: (borrower) _______________ (lender)
____________ • Details explained: Manager Checked by Accepted Print number
38ZYZ-5JU2V-9TN83-696JM-A9DXA-9 3601Y234 “Confirmation Letter Concerning Early
Repayment of a Market Rate Variable Loan 14.12



 

 